Title: William Short to John Jay, 30 November 1789
From: Short, William
To: Jay, John



Dear Sir
Paris Nov. 30. 1789

I had the honor of receiving yesterday your letter of Octob. the 13th. by Count de Moustier who arrived here five or six days ago. The letter for the King, the duplicate of the consular convention, and papers accompanying this letter were delivered me at the same time. I shall put the letter for the King into the hands of the Minister to-morrow. The consular convention which had been also received with your letter of Septem. the 17th. as mentioned in my last was immediately communicated, and that to be exchanged for it is now preparing. The present situation of the Bureaux will occasion a delay of some days yet, as the Minister informed me yesterday. I shall lose no time in forwarding it after its reception.
The opposition to the decrees of the national assembly which had begun to shew itself in some of the Parliaments and the States of Cambray has ceased and served only to shew the inutility of resistance. The assembly at the request of the King have withdrawn the prosecutions they had ordered against the refractory members of these bodies. Thus the political revolution may be considered as effected so far as it relates to the transfer of all power into the hands of the representatives of the people, but the affair of their finances will probably give them much trouble for some time to come. The Minister in whom the nation has for some time been accustomed to have an unlimited confidence describes their situation as so desperate, and proposes his remedy with so little hopes of success that all parties seem to be alarmed. Plans of finance are therefore proposed by many quite ignorant of the subject, and the assembly without confidence in that proposed by the Minister because he has so little confidence in it himself, are induced to listen to whoever has a plan to propose. Their attention is thus diverted from the main object and distracted by the variety presented to their view. The loss of time which this occasions and the uncertainty which it creates in the minds of all respecting future operations,  produce already bad effects on public confidence and may perhaps occasion the stoppage of payment which they are so solicitous to avoid. Still the resources of this country are so immense as well from their annual revenue, as the great objects of ecclesiastical property and royal domains that the evil can only be temporary. I learned by the papers you sent me as well as by Count de Moustier that you were at the head of the judiciary department. I have always thought that in order to reconcile the citizens of the United States to a change in their modes of trial to which men in all countries adhere with obstinacy, it would be necessary only to have at the head of this department a person of great talents and possessing the confidence of all. I have no doubt Sir that that object will be now answered and I most sincerely congratulate my country on the event. I have the honor to be with sentiments of the most perfect respect & attachment, Sir, Your most obedient & most humble Servt.

W Short.

